                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                            Case No. 17-cr-00028-JST-1
                                                         Plaintiff,
                                   8
                                                                                             ORDER DENYING DEFENDANT'S
                                                  v.                                         MOTION IN LIMINE NUMBER THREE
                                   9

                                  10    JEHOADDAN WILSON,                                    Re: ECF No. 94, 144
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Defendant’s motions in limine are now before the Court. ECF No. 144. In her third

                                  14   motion in limine, id. at 7-8, she appears to be requesting an order excluding documents that

                                  15   consist of “hearsay, lack foundation, and/or are irrelevant to the specific charges against Ms.

                                  16   Wilson,” id. at 8.

                                  17             So construed, the motion is denied. As relevant here, the purpose of a motion in limine is

                                  18   to determine the admissibility of specific evidence in advance of trial. Defendant fails to identify

                                  19   any specific documents in her motion and “is seeking only to enforce an exclusionary rule in the

                                  20   abstract.” McCluskey v. Allstate Ins. Co., No. 04-cv-191-M-LBE, 2006 WL 6853110, at *6 (D.

                                  21   Mont. Feb. 10, 2006). Without a specific document before it, the Court cannot grant the requested

                                  22   relief.

                                  23             This order eliminates the need for argument on this motion at the hearing scheduled for

                                  24   September 5, 2019.

                                  25             IT IS SO ORDERED.

                                  26   Dated: September 3, 2019
                                                                                         ______________________________________
                                  27
                                                                                                       JON S. TIGAR
                                  28                                                             United States District Judge
